c'n Habeas Corpus j~r Manurn.~jJion~
T being alledged on the Part of the faid Negro Qua~ 1 mini, that fe~eral Years ago he belonged to I)r. Sa~ inuel Tuthill, of Morris County, from whom he ~s as pur~ *17chafed by Captain AuguiHnc Bryl es of the fame County that the laid Captain Buies, divers ftwws iu bis Lii< - time promifed the ibid Legro Ouaming tint if he would be honeft, faithful, and induftricus, henmer ílioíM •' me any other Matter, but ihould be free at lib the tt.m Captain Bayles’s deceafe ; that the laid Capeón Raj Ls o a his Death-Bed, confidering that his Wi‘<’ woo’d be . c-y deftitute of Help, directed that the faid Negro iumi..i Ihould continue in her Service during her Wi.’o-» rood, and that then lie ihould be free ; that ¡h. laid €a;: ¡ni Bayles died in the "fear i 781, or 1782, and that aboj'-Two Years ago, Keziali Bayles his Widow intermarried with one Thomas Faircloth*
The Court having heard the Tcftimony for cfuhllih-ing the feveral Facts aforefakl, and hating duly concurred the lame, do order, on Motion of Mr. \\ llliam De Hart, that the faid Negro Ouamiiii be difchsrged, and let at Liberty from the laid William LeJdel, Eitjuirc.